120 F.3d 270
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Marvin BISHOP, Petitioner-Appellant,v.Larry EMBRY;  Attorney General for the State of Colorado,Respondents-Appellees.
No. 96-1404.
United States Court of Appeals, Tenth Circuit.
July 29, 1997.

Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.

ORDER

1
Marvin Bishop appeals the dismissal of his pro se petition for a writ of habeas corpus filed under 28 U.S.C. § 2254.  The matter is before us upon an application to proceed without payment of fees and an application for certificate of appealability.  Having established his inability to pay, Mr. Bishop is entitled to proceed in forma pauperis.  United States v. Simmonds, 111 F.3d 737 (10th Cir.1997).  The motion to proceed without payment of fees is GRANTED.


2
We have examined the application for certificate of appealability and the record and conclude Mr. Bishop has failed to demonstrate the denial of a constitutional right by showing the issues raised in his appeal are debatable among jurists;  that a court could resolve the issues differently, or that the questions deserve further proceedings.  Substantially for the reasons cited in the recommendation of the Magistrate Judge, the certificate of appealability is DENIED and the appeal is DISMISSED.